

114 S379 IS: Small Business Tax Credit Accessibility Act
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 379IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Coons (for himself, Mr. Merkley, Mr. King, Mr. Manchin, Ms. Heitkamp, Mrs. Shaheen, Mr. Kaine, Mr. Franken, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand and modify the credit for employee health
 insurance expenses of small employers.1.Short titleThis Act may be cited as the Small Business Tax Credit Accessibility Act.2.Expansion and modification of credit for employee health insurance expenses of small employers(a)Expansion of definition of eligible small employerSubparagraph (A) of section 45R(d)(1) of the Internal Revenue Code of 1986 is amended by striking 25 and inserting 50.(b)Amendment to phaseout determinationSubsection (c) of section 45R of the Internal Revenue Code of 1986 is amended to read as follows:(c)Phaseout of credit amount based on number of employees and average wagesThe amount of the credit determined under subsection (b) (without regard to this subsection) shall be adjusted (but not below zero) by multiplying such amount by the product of—(1)the lesser of—(A)a fraction the numerator of which is the excess (if any) of 50 over the total number of full-time equivalent employees of the employer and the denominator of which is 30, and(B)1, and(2)the lesser of—(A)a fraction—(i)the numerator of which is the excess (if any) of—(I)the dollar amount in effect under subsection (d)(3)(B) for the taxable year, multiplied by 3, over(II)the average annual wages of the employer for such taxable year, and(ii)the denominator of which is the dollar amount so in effect under subsection (d)(3)(B), multiplied by 2, and(B)1..(c)Extension of credit periodParagraph (2) of section 45R(e) of the Internal Revenue Code of 1986 is amended by striking 2-consecutive-taxable year period and all that follows and inserting “3-consecutive-taxable year period beginning with the 1st taxable year beginning after 2014 in which—(A)the employer (or any predecessor) offers 1 or more qualified health plans to its employees through an Exchange, and(B)the employer (or any predecessor) claims the credit under this section..(d)Average annual wage limitationSubparagraph (B) of section 45R(d)(3) of the Internal Revenue Code of 1986 is amended to read as follows:(B)Dollar amountFor purposes of paragraph (1)(B) and subsection (c)(2), the dollar amount in effect under this paragraph is the amount equal to 110 percent of the poverty line (within the meaning of section 36B(d)(3)) for a family of 4..(e)Elimination of uniform percentage contribution requirementParagraph (4) of section 45R(d) of the Internal Revenue Code of 1986 is amended by striking a uniform percentage (not less than 50 percent) and inserting at least 50 percent.(f)Elimination of cap relating to average local premiumsSubsection (b) of section 45R of the Internal Revenue Code of 1986 is amended by striking the lesser of and all that follows and inserting the aggregate amount of nonelective contributions the employer made on behalf of its employees during the taxable year under the arrangement described in subsection (d)(4) for premiums for qualified health plans offered by the employer to its employees through an Exchange..(g)Conforming amendment relating to annual wage limitationSubparagraph (B) of section 45R(d)(1) of the Internal Revenue Code of 1986 is amended by striking twice and inserting three times.(h)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2014.